

115 HR 5038 IH: Reserve Component Benefits Parity Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5038IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Palazzo (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 5, 10, and 37 of the United States Code to ensure that an order to serve on active duty under section 12304b of title 10, United States Code, is treated the same as other orders to serve on active duty for determining the eligibility of members of the uniformed services for certain benefits, and for other purposes. 
1.Short titleThis Act may be cited as the Reserve Component Benefits Parity Act of 2018. 2.Eligibility of reserve component members for nonreduction in pay while serving in the uniformed services or National GuardSection 5538(a) of title 5, United States Code, is amended in the matter preceding paragraph (1) by inserting after under the following: section 12304b of title 10 or. 
3.Consideration of service on active duty to reduce age for eligibility for retired pay for non-Regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title or a provision of law referred to in section 101(a)(13)(B). 4.Eligibility of reserve component members for high-deployment allowance for lengthy or numerous deployments and frequent mobilizationsSection 436(a)(2)(C)(ii) of title 37, United States Code, is amended by inserting after under the first place it appears the following: section 12304b of title 10 or. 
